DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-9) in the reply filed on December 21, 2021 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the class search for the features of the elected apparatus invention is not co-extensive with class search required for the features of the non-elected method invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (U.S. 2016/0056017).
Referring to Figures 1, 2A, 2B and paragraphs [0039-[0041],[0061]-[0070], Kim et al. disclose plasma processing apparatus comprising: a chamber 200 (par.[0039]); a substrate support 210 (par.[0039]); a radio-frequency power supply 245 configured to supply a radio-frequency power, in order to generate plasma from a gas in the chamber (par.[0046]); and a power supply 280 configured to generate a positive voltage pulse PP1, 285p and a negative voltage pulse NP1, 285n and which is electrically connected to the substrate support (par.[0061]-[0063]); and controller 282 (par.[0063]),  wherein the controller is configured to control the power supply is configured to: stop an application of a voltage pulse  (i.e. zero voltage, pulse off FD) to the substrate support in a first time period during which plasma is being generated from an etching gas in the chamber (par.[0054]); apply a first voltage pulse which is a positive voltage pulse PP1, 285p to the substrate support in a second time period during which the plasma is being generated from the etching gas in the chamber after the first time period; and apply a second voltage pulse which is a negative voltage pulse NP1, 298n to the substrate support in a third time period during which the plasma is being generated from the etching gas in the chamber after the second time period, in order to etch the substrate placed on the substrate support, and wherein the controller is further configured to control the power supply to switch continuously from the positive voltage pulse of the first voltage pulse directly to the negative voltage pulse of the second voltage pulse (par.[0052] indicates that the zero voltage FD applied after the positive voltage pulse PP1 can be negative voltage and hence the positive voltage pulse will go directly to the negative voltage pulse), and the voltage pulse output by the power supply is repeatedly switched from the first voltage pulse in the second time period to the second voltage pulse in the third time period (Fig. 2A, par.[0061]-[0063]). 
With respect to claim 2, the plasma processing apparatus according to Kim et al. further includes wherein the controller 282 is configured to control the power supply so that an absolute value of the first voltage pulse is smaller than an absolute value of the second voltage pulse (Fig. 2A, par.[0058], a magnitude of positive pulse PP1 is smaller than a magnitude of the negative pulse NP1) .
With respect to claim 3, the plasma processing apparatus of Kim et al. further includes wherein the controller 282 is configured to control the power supply so that a time length of the third time period ND is equal to or shorter than a sum of a time length of the first time period FD and a time length of the second time period PD (Fig. 2A, pars.[0059]-[0060], time length is controlled by controller 282). 
With respect to claim 4, the plasma processing apparatus of Kim et al. further includes wherein the controller 282 is configured to control the power supply so that the time length of the third time period ND is 10 sec or shorter (par.[0059]).
With respect to claim 5, the plasma processing apparatus of Kim et al. further includes wherein the controller 282 is configured to control the power supply so that the time length of the second time period PD is equal to or shorter than the time length of the first time period FD (Fig. 2A, pars.[0059]-[0060], time length is controlled by controller 282). 
With respect to claim 6, the plasma processing apparatus of Kim et al. further includes wherein the controller 282 is configured to control the power supply so that the power supply repeats the stop of the application of the voltage pulse to the substrate support in the first time period, the application of the first voltage pulse to the substrate support in the second time period, and the application of the second voltage pulse to the substrate support in the third time period (Fig. 2A, par.[0063], pulse cycle is controlled by controller 282). 
With respect to claim 21, the plasma processing apparatus of Kim et al. further includes wherein the controller is configured to control the plasma processing apparatus so that an end time of the first voltage pulse is identical to a start time of the second voltage pulse (Fig. 2A, pars.[0059]-[0060], start and end times are controlled by controller 282). 
.
With respect to claim 22, the plasma processing apparatus of Kim et al. further includes wherein the controller is configured to control the power supply to:  apply a third voltage pulse which is a negative voltage pulse in a fourth time period after repeatedly switching from the first voltage pulse in the second time period to the second voltage pulse in the third time period, and a time length of the fourth time period is longer than a time length of the third time period (Fig. 2A, pars.[0059]-[0060], time length is controlled by controller 282). .
Claims 7-9, 20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2016/0056017) in view of Mao et al. (U.S. 2013/0048606).
With respect to claim 7, the plasma processing apparatus of Kim et al. further includes wherein the controller is further configured to control the power supply is further configured to:  apply a third voltage pulse which is a negative voltage pulse NP1, 285n to the substrate support in a fourth time period ND during which plasma is being generated from a plasma gas in the chamber; further stop the application of the third voltage pulse to the substrate support in a fifth time period SD during which the plasma is being generated from the plasma gas in the chamber after the fourth time period; and apply a fourth voltage pulse which is a positive voltage pulse PP1, 285p to the substrate support in a sixth time period PD during which the plasma is being generated from the plasma gas in the chamber after the fifth time period, and a time length of the fourth time period is longer than a sum of a time length of the fifth time period and a time period (Fig. 2A, pars.[0059-[0060], time period is controlled by controller 282 and hence an infinite amount of time periods can be generated). 
Kim et al. is silent on using a cleaning gas.
Referring to paragraphs [0039]-[0047], Mao et al. teach that it is conventionally known in the art to provide a cleaning gas to the chamber, after a substrate processing, in order to provide in-situ cleaning of the interior of the chamber.  Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the plasma processing chamber of Kim et al. with a cleaning gas as taught by Mao et al. in order to provide in-situ cleaning of the interior of the chamber.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller to provide a cleaning gas in a fourth, fifth, and sixth time period in order to provide in-situ cleaning of the interior of the chamber.   
With respect to claim 8, the plasma processing apparatus of Kim et al. further includes wherein the time length of the fourth time period is longer than the time length of the third time period (Fig. 2A, pars.[0059]-[0060], time length is controlled by controller 282).
With respect to claim 9, the plasma processing apparatus of Kim et al. further includes wherein the power supply repeats the application of the third voltage pulse to the substrate support in the fourth time period, the stop of the application of the third voltage pulse to the substrate support in the fifth time period, and the application of the fourth voltage pulse to the substrate support in the sixth time period (Fig. 2A, par.[0063], pulse cycle is controlled by controller 282).
With respect to claim 20, the plasma processing apparatus of Kim et al. in view of Mao et al. further includes wherein the controller is configured to control the plasma processing apparatus to provide a workpiece substrate on the substrate support during the first, second and third time periods, and to provide a dummy substrate or no substrate on the substrate support after the third time period, so that the dummy substrate or no substrate is on the substrate support during the fourth, fifth and sixth time periods (i.e. Mao et al. use a dummy substrate during the cleaning process pars.[0039]-[0047]).
With respect to claim 23, the plasma processing apparatus of Kim et al. in view of Mao et al. further includes wherein the controller is configured to control the plasma processing apparatus so that a workpiece substrate is placed on the substrate support during repeatedly switching from the first voltage pulse in the second time period to the second voltage pulse in the third time period, and so that during the application of the third voltage pulse in the fourth time period either a dummy substrate or no substrate is present on the substrate support (i.e. Mao et al. use a dummy substrate during the cleaning process pars.[0039]-[0047]).
With respect to claim 24, the plasma processing apparatus of Kim et al. in view of Mao et al. further includes wherein the controller is configured to control the plasma processing apparatus so that a plasma of a cleaning gas is provided in the chamber during the fourth time period (Mao et al.-pars.[0039]-[047]).
With respect to claim 25, the plasma processing apparatus of Kim et al. in view of Mao et al. further includes wherein the controller is configured to control the plasma processing apparatus so that a plasma of a cleaning gas is provided in the chamber during the fourth time period (Mao et al.-pars.[0039]-[047]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2016/0056017) in view of Boswell et al. (U.S. 2017/0250056).
The teachings of Kim et al. have been discussed above.
Kim et al. is silent on wherein the controller is configured to control the power supply to apply the first voltage pulse as a first non-zero voltage pulse after start of plasma generation so that the first non-zero voltage pulse is a positive pulse.
Referring to Figures 2-4 and paragraphs [0063]-[0072], Boswell et al. teach a plasma processing apparatus wherein it is conventionally known in the art for the first non-zero voltage pulse to be a positive pulse as an alternate means to draw the plasma to the substrate (pars.[0041]-[0042]).  Thus, it would have been obvious to one of ordinary skill for the controller of Kim et al. to control the power supply to apply the first voltage pulse as a first non-zero voltage pulse after start of plasma generation so that the first non-zero voltage pulse is a positive pulse as taught by Boswell et al. since it is an alternate means to draw the plasma to the substrate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,315,793 in view of Kim et al. (U.S. 2016/0056017).
Referring to claim 11, U.S. Patent No. 11,315,793 discloses plasma processing apparatus comprising: a chamber; a substrate support; a radio-frequency power supply configured to supply a radio-frequency power, in order to generate plasma from a gas in the chamber); and a power supply configured to generate a positive voltage pulse and a negative voltage pulse and which is electrically connected to the substrate support; and controller,  wherein the controller is configured to control the power supply is configured to: stop an application of a voltage pulse  to the substrate support in a first time period during which plasma is being generated from an etching gas in the chamber; apply a first voltage pulse which is a positive voltage pulse to the substrate support in a second time period during which the plasma is being generated from the etching gas in the chamber after the first time period; and apply a second voltage pulse which is a negative voltage pulse to the substrate support in a third time period during which the plasma is being generated from the etching gas in the chamber after the second time period, in order to etch the substrate placed on the substrate support, and the voltage pulse output by the power supply is repeatedly switched from the first voltage pulse in the second time period to the second voltage pulse in the third time period. 
U.S. Patent No. 11,315,793 is silent on wherein the controller is further configured to control the power supply to switch continuously from the positive voltage pulse of the first voltage pulse directly to the negative voltage pulse of the second voltage pulse.
Referring to paragraph [0052], Kim et al. indicates that the zero voltage FD applied after the positive voltage pulse PP1 can be negative voltage in order to achieve the desired plasma conditions for substrate processing and hence the positive voltage pulse will go directly to the negative voltage pulse (pars.[0055]-[0057]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to program the controller of U.S. Patent No. 11,315,793 control the power supply to switch continuously from the positive voltage pulse of the first voltage pulse directly to the negative voltage pulse of the second voltage pulse as taught by Kim et al. in order to achieve the desired plasma conditions for substrate processing.
Response to Arguments
Applicant’s arguments have been considered but are moot because of new references Mao et al.’606 and Boswell et al.’056 teach using a cleaning gas and applying a first non-zero voltage pulse as a positive pulse.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ijima’171 and Ijima’180 teach a plasma processing apparatus that uses a dummy substrate during cleaning process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michelle CROWELL/Examiner, Art Unit 1716

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716